Title: To Benjamin Franklin from De Lolme, 29 November 1781
From: Lolme, Jean-Louis de
To: Franklin, Benjamin


Sir
Nov. 29th. 1781.
My servant having nothing to do, may as well employ his time in carrying this book to Passy. The 20th Chapter, pag 451, is new, and contains general observations on the right of Taxation, and the reciprocal political situation of Britain and the American Colonies: I hope you will find nothing amiss in it, after you have read the long note by which that Chapter is concluded. At the same time I mentioned your name, I certainly would have seized that opportunity of expressing my high regard and sentiments for you, had I not been check’d by the thought it might, in the present time, have an appearance of partiality, not quite so proper in a work of a dogmatical general nature.
I wish the Preface may amuse you: my design, in the first part of it, was to make the reader Smile, and at the Same time to Speak the truth.
I have the honour to be with very great respect Sir— your most obedient and most humble Servant
J L DeLolme
